 LONGSHOREMEN'S LOCAL NO. 50International Longshoremen's and Warehousemen'sUnion, Local No. 50 (Brady-Hamilton StevedoreCompany and Willamette Western Corporation)and Hoisting & Portable Engineers, Local No. 701,International Union of Operating Engineers, AFL-C!OInternational Longshoremen's and Warehousemen'sUnion, Local No. 50 (W.J Jones & Son, Inc. andGeneral Construction Company) and Hoisting &Portable Engineers, Local No. 701, InternationalUnion of Operating Engineers, AFL-CIO. Cases36-CD-54 and 36-CD 54-2August 15, 1979SECOND SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, PENELI.O, AND MURPHYThe background to this proceeding is set forth inthe Board's Supplemental Decision.' Briefly, the situ-ation is as follows. In a proceeding under Section10(k) of the National Labor Relations Act, asamended, the Board awarded to employees repre-sented by the Charging Party (herein called Engi-neers) work involving the operation of "barge-mounted floating whirly-type cranes," which lift logsfrom the water for loading on ships at the Companies,Astoria, Oregon, operations.2Respondent's refusal tocomply with that award gave rise to the present un-fair labor practice proceeding in which the Board inits original decision3found that Respondent engagedin conduct proscribed by Section 8(b)(4)(i) and (ii)(D)of the Act. In reaching its result the Board, in effect,confirmed the decision it had reached in the 10(k)proceeding that engineers and not longshoremen wereentitled to operate the barge-mounted floating whir-ley-type cranes. In so concluding the Board held thatthe factors of skill, efficiency, safety, past practice,and acquiescence favored assignment to engineers. Itfurther concluded that Respondent's certification andits contract with the Pacific Maritime Association didnot cover the disputed work. It gave no weight to theEmployers' assignment of the work.In the subsequent enforcement proceeding thecourt4agreed with the Board that at the time of thework stoppage giving rise to the dispute the engineerswere more skilled, more efficient, and safer crane op-'223 NLRB 1034 (1976).2181 NLRB 315 (1970)'193 NLRB 266 (1971).4N. L.R. B. v. Iniernational Longshoremen ' & Worehousemen's U'nion. Lo-cal No. 50, 504 F.2d 1209 (9th Cir. 1974)erators, and that past practice and acquiescence ta-vored employees represented by the Engineers. How-ever, the court concluded that Respondent'sagreement did assign the disputed work to longshore-men, and that the Employers did prefer that the workbe so assigned. The court further concluded that un-der its policy the Board gives controlling weight tothe factors of contract coverage and employer prefer-ence and stated, in effect, that absent "convincingreasoning by the Board to the contrary" it would findthe assignment to the engineers arbitrary and capri-cious. It then remanded the case to the Board forfurther proceedings consistent with its opinion.Thus, on remand the Board was faced with thecourt's findings and conclusions that, as the Boardhad found, skill, efficiency, safety, past practice, andacquiescence favored assignment to engineers, butthat contract coverage and employer preference fa-vored assignment to the longshoremen. However, af-ter considering the matter in the light of the court'sremand, the Board concluded in its Supplemental De-cision and Order that "in the circumstances of thiscase" it could not attach controlling weight to thefactors of contract coverage or assignment of thework, and that employer preference "at best equallyfavors assignment to both longshoremen and operat-ing engineers."5It thus reaffirmed its previous conclu-sion that Respondent had violated the Act as alleged.The Board has, sua sponte, decided to reconsiderthe Supplemental Decision and Order, and for rea-sons set forth below rescinds that Decision and Orderand dismisses the complaint in this proceeding.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.We accept, as we must, that the court's opinionestablishes the law of this case, as we recognized inour Supplemental Decision. Nevertheless, in that de-cision we, in effect, redetermined the question of con-tract coverage, concluded that its extension to coverthe work here in dispute was basically nothing morethan an ad hoc ex post facto rationalization of Re-spondent's claim for such work, and thus, as notedabove, this factor was entitled to little weight withrespect to the assignment of the disputed work in-volved in this proceeding. Also, with respect to theEmployer's preference we have reexamined the wholequestion and concluded that assignment of the workto longshoremen was compelled by Respondent's co-ercive tactics, that it thus did not represent a freechoice by the Employers, and, consequently, that theEmployers' preference favored neither party.'223 NLRB at 1039.244 NLRB No. 7275 I) L('ISIONS OF NATIONAI. LABOR RELATIONS BOARDUpon our reconsideration o these matters. we haveconcluded that the court did not remand this case forthe Board to reconsider the issues of contract cover-age and employer preference for purposes of the as-signment of the disputed work. Rather. the court es-tablished as the law of this proceeding thatRespondent's contract with the Pacific Maritime As-sociation assigned the disputed work to longshoremenwithout qualification. and that the Employers pre-ferred that longshoremen perform the work. Conse-quently, our task under the remand was and is todetermine if' those factors supporting an award to en-gineers override the contract coverage6and employerpreference supporting an award to longshoremen. Wehold that they do not.As the court emphasized, we have consistentlyplaced great weight on the factors of contract cover-age and employer preference in making work assign-ment awards. Here, we awarded the work to the engi-neers on lesser factors primarily because of our earlierholding rejecting the claim that Respondent's con-tract covered the disputed work and finding no un-6 As stated, we adopt the court's conclusion that Respondent's contractcovered the disputed work. In so doing, we do not recede from our view thatthe fact an arbitrator so held is not binding on us since the Engineers was nota part) to the arbitration proceeding. The arbitrator's decision is relevantonly fr the limited purpose of interpreting the contract between the PacificMaritime Association and Respondent. See, e.g., International Association ofMachinists and Aerospace WorAers. District No. 10. AFL-CIO (Miller Brew-ing Company). 222 NILRB 688. 689, in. 3 (1976).equivocal indication of employer preference for em-ployees represented by Respondent to perform suchwork. It now having been determined that the con-tract covers the work, it follows from the provisions ofthat agreement that the Employers are obligated totrain longshoremen to perform the work properly andsafely. Thus, the contract anticipated the problem ofthe lack of longshore expertise and provided a correc-tive for it. In these circumstances, the weight to beaccorded skill, efficiency, and safety in supporting anaward to the engineers is greatly diminished. In anyevent, we now find that in view of the contract cover-age and employer preference the operation of thefloating whirly cranes at Astoria should have beenawarded to longshoremen. Consequently, Respon-dent, by striking to secure assignment of that work tothe employees it represents, did not violate Section8(b)(4)(i) and (ii)(D). We shall, therefore, rescind ourSupplemental Decision and Order and dismiss thecomplaint.ORDERIt is hereby ordered that the Supplemental Deci-sion and Order issued in this proceeding on April 13,1976, reported at 223 NLRB 1034, be, and it herebyis, rescinded.IT IS FURTHER ORDERED that the complaint issuedin Cases 36-CD-54 and 36-CD-54-2 be, and ithereby is, dismissed in its entirety.2 75